UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LORRAINE LYONS,

                                       Plaintiff,                       20 Civ. 3120 (PAE)
                        -v-
                                                                             ORDER
 NEW YORK LIFE INSURANCE
 COMPANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a request from plaintiff Lorraine Lyons seeking to "resume" the

depositions of two witnesses in this case. Dkt. 43. In light of the July 15, 2021 deadline for

depositions set in the operative Case Management Plan and Scheduling Order, defendant New

York Life Insurance Company is hereby directed to file any response to Lyons's motion by

July 14, 2021.

       SO ORDERED.



                                                             PA!~G~L~~PY
                                                             United States District Judge

Dated: July 12, 2021
       New York, New York
